DETAILED ACTION
This is in response to the application filed on 10/10/2019, in which claims 1-17 have been presented for examination; of which claims 1, 8, and 11 are in independent forms.
Election/Restrictions
The Examiner has restricted the claims of the instant application as following:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7 and 11-17 drawn to a system and method for managing a relational database, classified in USPC class 707, subclass 703 or in CPC, G06F16/2379.
II.	Claims 8-10 drawn to a data block, classified in USPC class 707, subclass 793 or in CPC, G06F16/2291.
  	Inventions I and II are related as combination and subcombinations.  
Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particular subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination (I) as claimed a system and method for managing a relational database does not require the subcombination (II) claimed a data block, and has utility by itself.  The combination (II) as claimed a data block does not require the subcombination (I) claimed a system and method for managing a relational database, and has utility by itself. Therefore, the inventions are distinct; however, they could be usable together.

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
This office action sets a two-month period for reply (restriction requirement), the applicant may obtain extension of time under 37 CFR 1.136(a) before being subject to a reduction of patent term adjustment under 154(b)(2)(C)(ii) and CFR 1.704(b).

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/Hares Jami/           Primary Examiner, Art Unit 2162  
12/07/2021